Exhibit 10.3

AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amendment to Amended and Restated Employment Agreement (this “Amendment”),
dated as of the 27th day of March, 2007 by and among COMFORCE Corporation
(“COMFORCE”) a Delaware corporation, and COMFORCE Operating, Inc. (“COI”), a
Delaware corporation that is wholly-owned by COMFORCE (COMFORCE and COI are
collectively referred to as the “Employer”), and Harry V. Maccarrone, a resident
of the State of New York (“Employee”).

WHEREAS, the parties entered into an Amended and Restated Employment Agreement
dated as of August 1, 2006 (the “Agreement”); and

WHEREAS, the parties desire to amend the Agreement as herein provided.

NOW, THEREFORE, in consideration of the promises and mutual obligations of the
parties contained herein, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

  1. Section 4(a)(ii) of the Agreement is hereby amended and restated as
follows:

Employee’s Base Salary for the 12 months ending March 31, 2008 shall be
$363,484, and, thereafter, shall increase annually during the Term on each
April 1st, by the greater of (A) seven percent (7%) or (B) the percentage
increase in the Price Index (as defined below) for the most recently available
month at the time of each such increase over the Price Index reported for the
same month one year prior (such percentage increase calculated pursuant to this
Section 4(a) is referred to in this Agreement as the “CPI Increase”).

 

  2. All other provisions of the Agreement shall remain in full force and
effect.

IN WITNESS WHEREOF, the undersigned have executed this Amendment on the day and
year first above mentioned.

 

COMFORCE CORPORATION By:  

 

Its:  

 

COMFORCE OPERATING, INC. By:  

 

Its:  

 

Harry V. Maccarrone